Name: Council Decision 2012/152/CFSP of 15Ã March 2012 amending Decision 2010/413/CFSP concerning restrictive measures against Iran
 Type: Decision
 Subject Matter: Asia and Oceania;  information and information processing;  international affairs
 Date Published: 2012-03-16

 16.3.2012 EN Official Journal of the European Union L 77/18 COUNCIL DECISION 2012/152/CFSP of 15 March 2012 amending Decision 2010/413/CFSP concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 26 July 2010, the Council adopted Decision 2010/413/CFSP concerning restrictive measures against Iran (1). (2) On 23 January 2012, the Council adopted Decision 2012/35/CFSP amending Decision 2010/413/CFSP (2), in response to its serious and deepening concerns over the nature of Iran's nuclear programme. (3) In this context, the application of targeted financial measures by providers of specialised financial messaging services should be further developed, consistent with Decision 2010/413/CFSP. (4) Decision 2010/413/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 20 of Decision 2010/413/CFSP, the following paragraph is added: 12. Without prejudice to the exemptions provided for in this Article, it shall be prohibited to supply specialised financial messaging services, which are used to exchange financial data, to the persons and entities referred to in paragraph 1.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 15 March 2012. For the Council The President N. WAMMEN (1) OJ L 195, 27.7.2010, p. 39. (2) OJ L 19, 24.1.2012, p. 22.